Citation Nr: 1511239	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for psoriatic arthritis, to include as secondary to service-connected generalized anxiety disorder with posttraumatic stress disorder (PTSD) and related depression.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder with PTSD and related depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty March 1964 to May 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2012.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorder aggravated his psoriatic arthritis or hypertension.  The examiner stated, inter alia, that medical literature does not show that PTSD permanently aggravates hypertension or aggravates psoriatic arthritis.  

The Veteran submitted a private medical opinion from Dr. P.V., dated September 2014.  Dr. P.V. explained that there is an association between PTSD and the Veteran's disabilities on appeal.  She cited to an article by Dr. J.B. purportedly evidencing such.  Dr. P.V. explained that the Veteran's PTSD causes increased sympathetic nervous system over activity, which worsens his hypertension and psoriatic arthritis.  Dr. P.V. also stated that the Veteran's PTSD causes sleep deprivation, which aggravates his hypertension.

Clarification is necessary.  It is unclear as to whether the Veteran's hypertension or psoriatic arthritis is aggravated by his service-connected psychiatric disorder.  Indeed, the July 2012 VA examiner's opinion and Dr. P.V.'s opinion are at direct odds.  Further, while Dr. P.V. has opined that the Veteran's disabilities on appeal are aggravated by his service-connected psychiatric disorder, no baseline for hypertension or psoriatic arthritis prior to such aggravation has been established.  See 38 C.F.R. § 3.310(b).

The Board also notes that at the Veteran's Board hearing, the issue of reopening a previously denied claim of entitlement to service connection for a skin disability was raised.  The claim was initially denied by the Board in an April 1984 decision.  The Veteran noted no appeal of that decision and, thus, it is final.  See 38 C.F.R. § 20.1100.  It appears that the Veteran's complete service treatment records were not of record at the time of the April 1984 Board denial.  Since that time, complete service treatment records have been associated with the Veteran's claims file, including a March 1966 record showing a rash during service.  Further, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c)(1).  Thus, the RO must consider the issue of entitlement to a skin disability de novo.

That claim-for service connection for a skin disability-is inextricably intertwined with the current claim of entitlement to service connection for psoriatic arthritis.  Indeed, the Veteran carries a diagnosis of psoriasis and should service connection be granted for psoriasis, it is possible that psoriatic arthritis may be secondary to psoriasis.  Thus, they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the RO must develop and consider the issue of entitlement to service connection for a skin disability de novo before the Board considers the issue of entitlement to service connection for psoriatic arthritis.

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) relevant to the Veteran's claim.  Such development specifically includes updated treatment records from Dr. P.V. Any additional treatment records identified by the Veteran should be obtained and associated with the claims file. (Consent to obtain records should be obtained where necessary.)

2. The AOJ should develop and adjudicate the raised claim for service connection for a skin disability.  

The AOJ must consider that claim de novo.  See 38 C.F.R. § 3.156(c)(1).  If the claim for service connection for a skin disability is denied, the Veteran must be notified of his appellate rights.

3. Return the claims folder to the June 2012 VA examiner.  After a review of the claims folder, including a copy of this REMAND, the examiner should provide the following opinions:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected generalized anxiety disorder with PTSD and related depression aggravated (increased in disability beyond the natural progression) his hypertension.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The examiner must discuss the September 2014 opinion of Dr. P.V. in rendering an opinion.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected generalized anxiety disorder with PTSD and related depression aggravated (increased in disability beyond the natural progression) his psoriatic arthritis.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The examiner must discuss the September 2014 opinion of Dr. P.V. in rendering an opinion.

The examiner must also address a document from the American Academy of Dermatology which states that psoriasis is triggered by stressful events.

c. If, and only if, a skin disability is service-connected, is it at least as likely as not (i.e., 50 percent or greater probability) that any skin disability (including psoriasis) caused or aggravated (increased in disability beyond the natural progression) the Veteran's psoriatic arthritis.  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

If the examiner who provided the June 2012 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion. An additional examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

4. Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

